Citation Nr: 1533924	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, and in excess of 20 percent from August 15, 2014, for hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was remanded by the Board in July 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but again finds that that further development is necessary, and the Veteran's claim must again be remanded.

The evidentiary record indicates there are outstanding relevant private treatment records.  The Veteran has stated that he believes his recent heart problems affect his blood pressure.  See February 2013 substantive appeal.  Along with his claim for an increased disability rating, the Veteran submitted an October 2009 treatment record from Osage Beach Cardiology, which stated the Veteran was to return in one month.  See also January 2010 VA primary care attending note (Veteran has recently seen a cardiologist).  Treatment records from the General Leonard Wood Army Community Hospital (GLWACH) indicate the Veteran has seen a Dr. K., cardiologist.  See January 2013 GLWACH note.  Recent VA treatment records indicate the Veteran has received treatment at the University of Missouri cardiology clinic, University Hospital, and from Dr. M.D., a cardiologist at University Physicians.  See June 2014 VA co-nursing note; May 2014 VA scanned note; January 2013 GLWACH note; November 2012 VA primary care physician note.  Finally, the evidentiary record indicates the Veteran has also seen a private primary care provider.  See January 2010 primary care attending note.  On remand, the AOJ should ask the Veteran to identify all relevant private medical providers, and undertake appropriate development to obtain these outstanding treatment records.

Records from the GLWACH also appear to be outstanding.  Progress notes associated with the evidentiary record are only dated up to January 2013.  Available treatment records indicate the Veteran was hospitalized in May 2010 for uncontrolled hypertension; however, those records are not of record.  See March 2011 VA examination report; May 2010 GLWACH internal medicine note.  Progress notes also indicate the Veteran has been examined in the emergency room on several occasions for elevated blood pressure; however, all of the emergency room records are not of record.  See, e.g., May 2010 GLWACH family practice note.  Finally, progress notes indicate the Veteran was referred to nephrology for a consultation in association with his hypertension.  On remand, all outstanding treatment records from GLWACH should be obtained. 

Further, there are outstanding VA treatment records.  The evidentiary record contains VA treatment records dated January 2013 to August 2014, but the only other VA treatment records dated during the appeal period are individual treatment notes from the Fort Leonard Wood Community Based Outpatient Clinic (CBOC) dated in January 2010 and November 2012.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records from December 2009 to the present.

Finally, the Veteran's treatment notes indicate the Veteran may keep a log of blood pressure readings he takes at home.  See, e.g., August 2014 primary care telephone note; December 2010 GLWACH internal medicine note.  On remand, the AOJ should ask the Veteran to submit copies of his home blood pressure readings from December 2009 to the present, if available.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to submit copies of any log(s) of blood pressure readings he took at home from December 2009 to the present, if available.

2. The AOJ should ask the Veteran to identify all private treatment related to his hypertension from December 2009 to the present.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include from Osage Beach Cardiology; cardiologist Dr. K.; University of Missouri cardiology clinic; University Hospital; Dr. M.D., a cardiologist at University Physicians; and any private primary care physician(s).  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain all outstanding treatment records from the General Leonard Wood Army Community Hospital, to include from the Veteran's May 2010 hospitalization; all emergency department visits related to the Veteran's blood pressure, to include in May 2010; any nephrology consultation and treatment notes; and all treatment records dated from January 2013 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include all treatment records dated from December 2009 January 2013, and from August 2014 to the present.  All obtained records should be associated with the evidentiary record.

6. The AOJ should conduct any other development deemed appropriate.

7. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

